Name: Commission Regulation (EC) No 331/95 of 17 February 1995 amending Regulation (EEC) No 3665/87 laying down common detailed rules for the application of the system of export refunds on agricultural products
 Type: Regulation
 Subject Matter: European construction;  tariff policy;  trade policy;  agricultural activity
 Date Published: nan

 18 . 2. 95 EN Official Journal of the European Communities No L 38/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 331/95 of 17 February 1995 amending Regulation (EEC) No 3665/87 laying down common detailed rules for the application of the system of export refunds on agricultural products 2. the following entries are added to Article 7 (4), first subparagraph :  Viety yhteisÃ ¶n tullialueelta yksinkertaistetussa yhteisÃ ¶n passitusmenettelyssÃ ¤ rautateitse tai suurissa konteissa.  Kuljetusasiakirja: tyyppi numero:  PÃ ¤ivÃ ¤, jona rautatieviranomainen tai asiano ­ mainen kuljetusyritys hyvÃ ¤ksyi kuljetettavaksi : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ( ! ), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden, and in particular Articles 9 (2), 12 (6) and 13 (6) thereof, and to the corres ­ ponding provisions of the other Regulations on the common organization of the markets in agricultural products, Whereas due to the accession of Austria, Finland and Sweden to the European Union, it is necessary to intro ­ duce linguistic adjustments in Commission Regulation (EEC) No 3665/87 (2), as last amended by Regulation (EC) No 2955/94 0 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of all Management Committees concerned,  UtfÃ ¶rsel fran gemenskapens tullomrÃ ¥de enligt det fÃ ¶renklade transiteringsfÃ ¶rfarandet fÃ ¶r jÃ ¤rn ­ vÃ ¤gstransporter eller transporter i stora containrar:  Transportdokument: W nummer:  Mottagningsdag fÃ ¶r befordran hos jÃ ¤rnvÃ ¤gsfÃ ¶re ­ taget eller det berÃ ¶rda transportfÃ ¶retaget: HAS ADOPTED THIS REGULATION : 3 . the following entries are added to Article 7 (5), first subparagraph :  Viety yhteisÃ ¶n tullialueelta rautateitse yhdistetyssÃ ¤ rautatie- ja maantiekuljetuksessa:  Kuljetusasiakirja: Article 1 Regulation (EEC) No 3665/87 is hereby amended as follows : 1 . the following entries are added to Article 6 a ( 1 ) (d), second subparagraph : tyypp » : numero:  PÃ ¤ivÃ ¤, jona rautatieviranomainen hyvÃ ¤ksyi kuljetettavaksi :  Kuljetusasiakirja, jossa ilmoitetaan yhteisÃ ¶n tulli ­ alueen ulkopuolinen mÃ ¤Ã ¤rÃ ¤paikka, on esitetty  UtfÃ ¶rsel fran gemenskapens tullomrÃ ¥de pa jÃ ¤rnvÃ ¤g vid kombinerad jÃ ¤rnvÃ ¤gs- och landsvÃ ¤gstransport:  Transportdokument:  Transportdokument med slutlig destination utanfÃ ¶r gemenskapens tullomrÃ ¥de' ; typ : nummer: o OJ No L 181 , 1 . 7 . 1992, p. 21 . (2) OJ No L 351 , 14. 12. 1987, p. 1 . (3) OJ No L 312, 6 . 12. 1994, p. 5 .  Mottagningsdag fÃ ¶r befordran hos jÃ ¤rnvÃ ¤gsfÃ ¶re ­ taget: ' ; No L 38/2 HEN Official Journal of the European Communities 18 ? &lt;?&lt;; 4. the following entries are added to Article 28 (6), second subparagraph (a) : 6 . the following entries are added to Article 39 (2), second subparagraph : '  Siirto varastoon sekÃ ¤ pakollinen toimittaminen muonitustarkoituksiin  asetuksen (ETY) N:o 3665/87 38 artiklan soveltaminen 4  Ennakolta maksettu tuki  asetuksen (ETY) N:o 3665/87 28 artiklan 6 kohta: vienti-ilmoitus annet ­ tava viimeistÃ ¤Ã ¤n . . . (mÃ ¤Ã ¤rÃ ¤pÃ ¤ivÃ ¤ vahvistetaan 5 kohdassa mainitun aikarajoituksen mukaisesti)  Placering i lager med skyldighet att leverera fÃ ¶r proviantering  artikel 38 i fÃ ¶rordning (EEG) nr 3665/87' :  FÃ ¶rskottsbetalning av exportbidrag  artikel 28.6 i fÃ ¶rordning (EEG) nr 3665/87. Exportdeklaration skall ges in senast den . . . (tidpunkt faststÃ ¤lld enligt den i punkt 5 angivna tidsfristen)' ; 7. the following entries are added to Article 42 (5) : '  Muonitustoimitukset lautoille  asetus (ETY) N:o 3665/875. the following items are added to Article 28 (6), second subparagraph (b) : '  Vienti-ilmoituksen vastaanottopÃ ¤ivÃ ¤mÃ ¤Ã ¤rÃ ¤:  Proviant till plattformar  fÃ ¶rordning (EEG) nr 3665/87'.  PÃ ¤ivÃ ¤, jona viety tullialueelta tai saapunut mÃ ¤Ã ¤rÃ ¤paikkaan: Mottagningsdag fÃ ¶r exportdeklaration : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1995.  UtfÃ ¶rseldag frÃ ¥n tullomrÃ ¥det eller ankomstdag till destinationen: ' : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 February 1995. For the Commission Franz FISCHLER Member of the Commission